UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto. Commission File Number 000-54170 ZYTO CORP (Exact name of registrant as specified in its charter) Delaware 20-5534033 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 387 South 520 West, Suite 200 Lindon, UT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (801)224-7199 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 34,857,543 shares of common stock, par value $0.0001 per share, as of May 15, 2012. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements: 1 Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 (Unaudited) 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 6. Exhibits 26 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ZYTO CORP AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accountsof $82,007 and $115,633, respectively Prepaid expenses Inventories Other current assets Total current assets Long-term accounts receivable, net of allowance for doubtful accounts of $46,696 and $13,071, respectively Property and Equipment, net of accumulated depreciationof $276,603 and $259,747, respectively Technology, net of accumulated amortization of $148,721 and $109,650, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ Accrued expenses Accrued interest related party Line of credit Short-term notes payable Deferred revenue Current portion of capital lease Total current liabilities Warranty Reserve Related Party Note Payable Capital lease, net of current portion Total liabilities STOCKHOLDERS' DEFICIT Common stock, par value $.0001 per share, 200,000,000 shares authorized and 34,857,543shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Subscriptions receivable ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 ZYTO CORP AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, Revenues, net $ $ Cost of sales Gross Profit Operating Expenses: Selling and marketing expenses General and administrative expenses Research and development expenses Total operating expenses Income (Loss) from operations ) Other Income (Expense): Other income - Interest expense ) ) Total other income (expense) ) ) Net Income (Loss) $ $ ) Basic Income (Loss) Per Share $ $ ) Basic Weighted Average Shares Outstanding Diluted Income (Loss) per Share: Net Income (Loss) per Common Share $ $ ) Diluted Weighted-Average Shares Outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 2 ZYTO CORP AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, Cash Flows from Operating Activities: Net Income (Loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in)operating activities: Depreciation and amortization Amortization of debt discount Provision for bad debt - Share-based compensation - Issuance of common stock for services - Issuance of common stock in connection with debt - Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses ) ) Accounts payable ) Accrued expenses Accrued interest related party Deferred revenue Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities: Purchase of equipment ) ) Capitalization of software development costs ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Principal payments on notes payable ) ) Principal payments on line of credit - ) Proceeds from notes payable - Net cash provided by (used in) financing activities ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosure of Cash Flow Information Cash paid for interest $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ZYTO CORP AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Organization and Business Activity Basis of Presentation - The accompanying unaudited condensed consolidated financial statements of ZYTO Corp and subsidiary (the “Company”) have been prepared in conformity with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by generally accepted accounting principles. These accompanying unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. Operating results for the three months ended March 31, 2012, are not necessarily indicative of the results that may be expected for the entire year ending December 31, 2012, or any portion thereof. Unless the context otherwise requires, all references to “we,” “us,” “our,” the “Company” and “ZYTO” are to ZYTO Corp and subsidiary. Organization – Our Company consists of ZYTO Corp (a Delaware corporation, formerly known as Quiver Corporation (“Quiver”)) and its wholly owned subsidiary, ZYTO Technologies, Inc. (a Nevada corporation)(the “Subsidiary”). Business Activity – Our Company’s operations consist of the manufacturing and distribution of biocommunication devices and software designed to facilitate communication between computers and the human body. Business Condition – As of March 31, 2012, and December 31, 2011, we had an accumulated deficit of $8,041,598 and $8,107,421 respectively. During the three months ended March 31, 2012 and 2011, we recognized net income of $65,823 and a net loss of $331,152, respectively. As of March 31, 2012, and December 31, 2011, our current liabilities exceeded our current assets by $950,170 and $1,016,852, respectively. These factors raise substantial doubt about our ability to continue as a going concern.The accompanying unaudited condensed consolidated financial statements do not include any adjustments that might result from the outcome of the uncertainty.To increase revenue, we intend to focus on customer retention and expanding our customer base. 4 ZYTO CORP AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2. Summary of Significant Accounting Policies This summary of significant accounting policies of the Company is presented to assist in understanding the Company’s condensed consolidated financial statements.The condensed consolidated financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity.These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the financial statements. Principles of Consolidation – The accompanying unaudited condensed consolidated financial statements include the accounts of the Company, and its subsidiary in which the Company has a controlling financial interest. The accompanying unaudited condensed consolidated financial statements of the Company and its subsidiary at March 31, 2012, and for the three months ended March 31, 2012 and 2011, reflect all adjustments (consisting only of normal recurring adjustments) that, in the opinion of management, are necessary to present fairly the consolidated financial position and results of operations for the periods presented. All significant intercompany transactions and accounts are eliminated in consolidation. Use of Estimates – In preparing our unaudited condensed consolidated financial statements in accordance with accounting principles generally accepted in the United States of America, we are required to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods.Actual results could differ from those estimates. Revenue Recognition – We recognize revenue from customers upon the delivery of the system hardware. At the time payment is received, the system hardware is shipped and the customer receives an e-mail which includes a link to download the software. Upon shipment, the customer has no right of return and the transaction is final.Thirty days from the date of purchase, the customer is required to pay a monthly subscription fee in order for the software to remain active. Subscription revenue is recognized upon the performance of services.In the event the customer cancels his or her monthly subscription or the monthly subscription fee is not received, the software automatically deactivates and the equipment is no longer functional. We recognize revenue when persuasive evidence of an arrangement exits, delivery has occurred, the customer no longer has the right of return, the fee is fixed or determinable and collection has been made or is reasonably assured. Revenues are shown net of any related sales or use taxes for sales transactions where applicable. 5 ZYTO CORP AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Accounts Receivable – We record receivables due from our customers at the time the sale is recorded in accordance with our revenue recognition policies. These receivables consist of amounts due from the sale of products and services rendered. The future collectability of these amounts can be impacted by our collection efforts, the financial stability of our customers, and the general economic climate in which we operate. Recent economic conditions have increased the uncertainty in making these estimates. Any adverse change in these factors could have a significant impact on the collectability of these assets and could have a material impact on our consolidated financial statements. We apply a consistent practice of establishing an allowance for accounts that we feel may become uncollectible through reviewing the historical aging of our receivables. When we become aware of the inability of a customer to meet its financial obligations (e.g., where it is in financial distress or has filed for bankruptcy), we specifically reserve for the potential bad debt to reduce the net recognized receivable to the amount we reasonably believe will be collected. The valuation of receivables is performed on a quarterly basis. Amounts considered uncollectible and shown net of an allowance for doubtful accounts were $128,703 and $128,704 at March 31, 2012, and December 31, 2011, respectively. During 2011, we began to offer long-term financing to our customers. As a result, we have classified receivables that are reasonably expected to be realized outside of our normal operating cycle as long-term. These long-term receivables are realized when a customer signs a financing contract for purchases over $5,000, have a maturity of 3-5 years, and bear interest at an annual rate of 24% if the account remains in good standing. In the event the customer defaults, the annual long-term interest increases to 34%. We recognize interest income from these receivables monthly as it is earned. Interest income is recorded as a component of revenues in our condensed consolidated statement of operations. Other Income – During the three months ended March 31, 2012, other income included a gain on forgiveness of debt of $66,897. Basic and Diluted Income (Loss) per Share – Basic income (loss) per share is computed on the basis of the weighted-average number of common shares outstanding during the year. Diluted income (loss) per share is computed on the basis of the weighted-average number of common shares and all dilutive potentially issuable common shares outstanding during the year. 6 ZYTO CORP AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the Three Months Ended March 31, Net Income (loss) $ $ ) Basic Weighted-Average Common Shares Outstanding Effect of dilutive-securities Options - Diluted Weighted-Average Common Shares Outstanding Basic Income (loss) Per Common Share Net Income (loss) ) Diluted Income (loss) Per Common Share Net Income (loss) ) Note 3. Inventory Inventory consisted of the following as of March 31, 2012, and December 31, 2011: March 31, December 31, Raw Materials $ $ Finished Goods $ $ 7 ZYTO CORP AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 4. Property and Equipment Property and equipment consisted of the following as of March 31, 2012, and December 31, 2011: March 31, December 31, Computer equipment $ $ Furniture and fixtures Production equipment Software Accumulated depreciation ) ) $ $ Depreciation expense for the three months ended March 31, 2012 and 2011, was $16,856 and $18,604, respectively. Depreciation is computed on a straight-line basis over the estimated useful lives of the assets, as follows: Life Computer equipment 2-3 years Software 2-3 years Furniture and fixtures 5-7 years Production equipment 3-20years Note 5. Line of Credit On February 7, 2012, we renegotiated and amended our existing line of credit with a financial institution. Under this revolving line of credit, as amended, we had $100,000 of available borrowings with a maturity date of April 5, 2012. As of March 31, 2012 and December 31, 2011, the amount drawn on the line totaled $100,000.The interest rate to be applied to the unpaid principal balance during the term is 5.25% per annum as of March 31, 2012 and December 31, 2011. 8 ZYTO CORP AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Borrowings under the line were collateralized by a security interest in all of our assets. The line of credit is personally guaranteed by one of our principal officers. As of May 15, 2012, we were in negotiations to extend the maturity date of the line of credit further. Note 6. Notes Payable On August 1, 2009, we amended and restated the terms of a note payable with InteMedica, LLC. This note bears interest at 12% per annum, with $8,000 due monthly until paid in full. As of March 31, 2012, the note payable was in default.As of March 31, 2012, the note payable balance was $46,942 and accrued interest totaled $7,792. On January 28, 2011, we received $50,000 in exchange for a promissory note.The 18-month note matures on June 28, 2012, and bears interest at 10% per annum. As part of the agreement, we issued the lender 25,000 shares of common stock (see Note 11). We plan to make interest-only payments until the maturity date, at which time the full principal amount is payable. Notes payable consisted of the following as of March 31, 2012, and December 31, 2011: Unsecured note payable to InteMedica, LLC,interest at 12%, monthly payments of $8,000, in default $ $ Unsecured note payable to shareholder, interest at 10%,interest payments due monthly, principal due at June 28, 2012 Total notes payable Less current portion ) ) Long-term portion $
